        Case:4:19-cv-04717-PJH
        Case  19-17213, 12/30/2019, ID: 11546181,
                                Document          DktEntry:
                                           138 Filed        34, Page
                                                     12/30/19    Page11ofof11

                                                                             FILED
                      UNITED STATES COURT OF APPEALS                         DEC 30 2019

                                                                        MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS




CITY AND COUNTY OF SAN                          No.    19-17213
FRANCISCO; COUNTY OF SANTA
CLARA,                                          D.C. No. 4:19-cv-04717-PJH
                                                Northern District of California,
               Plaintiffs-Appellees,            Oakland

 v.
                                                ORDER
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; U.S. DEPARTMENT OF
HOMELAND SECURITY, a federal
agency; KEVIN K. MCALEENAN, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; KENNETH T. CUCCINELLI, in
his official capacity as Acting Director of
United States Citizenship and Immigration
Services,

               Defendants-Appellants.


Before: BYBEE, IKUTA, OWENS, Circuit Judges.


       The Consent Motion of Immigrant and Healthcare Service Organizations to

Participate as Amici Curiae in Support of Plaintiffs-Appellees’ Motion for

Reconsideration En Banc, filed December 27, 2019, is hereby GRANTED. The

Clerk’s Office is directed to file the brief.
